Opinion by
Cline, J.
It was stipulated that certain of the merchandise, consisting of Bak Hop, lotus nuts (hoi shin lien, hoi pak lin), sui sit, wai san (stick), sar sum (uncut), lo hon qua, yuen yuk, and mok qua, is the same in all material respects as that involved in Oy Wo Tong Co. v. United States (5 Cust. Ct. 70, C. D. 372). It was therefore held entitled to" free entry under paragraph 1669, as claimed. It was further stipulated that the items consisting of wai san (sliced), yuk chuk, and sar sum (cut) are the same as some of those involved in C. D. 372, supra, and were therefore held dutiable as drugs, advanced, at 10 percent under paragraph 34.